Citation Nr: 1733741	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  06-39 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for coronary artery disease.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active federal service from August 1977 to February 1978 with the Army National Guard of West Virginia, with subsequent periods of including active duty for training (ACDUTRA) and inactive duty training (INACDUTRA). He was retired from the National Guard in October 1997. 

This matter comes before the Board of Veterans' Appeals (Board) from multiple RO decisions.  It has been before the Board four times, and the Veteran has had two Board hearings on these issues.  The actions requested upon remand have been satisfactorily accomplished.

Neither of the VLJs who heard the Veteran's previous testimony is available to review and sign this decision.  However, the transcripts of both Board hearings and the Veteran's RO hearings have been reviewed for this decision.  In a May 2011 letter, the Board informed the Veteran of these circumstances and offered him another Board hearing.  He responded that he did not wish to appear at another Board hearing, and requested that the Board consider his case on the evidence of record.  We will therefore proceed to do so without further delay.


FINDINGS OF FACT

1.  High cholesterol is a laboratory finding and is not considered a disease or injury; the Veteran was not disabled by a high cholesterol finding during any qualifying period of service, to include active duty for training periods in 1989 and 1992. 

2.  Coronary artery disease was not initially manifested during a qualifying period of service or otherwise related, arteriosclerotic heart disease was not initially manifested within one year of active service, and is not proximately caused or aggravated by his service-connected pericarditis.

3.  COPD, diagnosed many years after active service, was not initially manifested during a qualifying period of service or otherwise related, and was not proximately caused or aggravated by service-connected pericarditis.

4.  Service connection for COPD due to tobacco use during active service is precluded as a matter of law.

CONCLUSIONS OF LAW

1.  Service connection for coronary artery disease is not warranted.  38 U.S.C.A. §§ 101, 1110, 1111, 1112, 1113, 1131, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2016).

2.  Service connection for COPD is not warranted.  38 U.S.C.A. §§ 101, 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Pertinent Law and Evidence

The Veteran contends his currently diagnosed coronary artery disease and COPD are related to service, or alternatively to his service-connected pericarditis.  In particular, he asserts that NSAIDS and/or corticosteroids which he takes for control of his pericarditis can cause or contribute to both diseases.

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  Disability which is proximately due to or the result of a service-connected disease or injury also shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.

A veteran may benefit from a presumption of service connection based on certain chronic diseases enumerated in the regulation, such as arteriosclerosis.  38 C.F.R. § 3.309(a).  in this regard, when a veteran served continuously for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and one of these diseases becomes manifest to a degree of 10 percent within one year from date of termination of active service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Even if a chronic disease is not shown within one year of discharge from active service, service connection may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States; at all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a member of the National Guard must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.    

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).

Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebral vascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Veterans are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

However, unless and until veteran status is established for any period of ACDUTRA or INACDUTRA, the presumptions of service connection accorded certain diseases under the pertinent sections of the statute and regulations do not apply.  See Smith v. Shinseki, 24 Vet. App. 40, 45-48 (2010) (holding that presumptions of service connection and the presumptions of soundness and aggravation cannot apply to appellants whose claims are based only on a period of active duty for training); Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010) (holding that the presumption of aggravation does not apply to periods of ACDUTRA).

Here, the medical evidence in this case reflects current diagnoses of coronary artery disease and COPD; therefore the initial element of the service connection claims has been met.

However, there is no competent evidence of coronary artery disease or COPD during any qualifying period of service.  

The Veteran's medical records reflecting his period of active service during the National Guard are minimal.  He was provided with a general medical examination in December 1976 prior to his enlistment into service.  The report of this examination shows that he had occasional pain in his chest and what the examiner deemed to have been "shortness of breath from smoking."  Upon examination, his heart, lungs and chest were deemed to have been normal.  Chest x-rays were interpreted as negative for disease.  His blood pressure was measured as 116 over 60.  The Veteran himself reported he had shortness of breath and pain or pressure in his chest, but no heart trouble.  He was ultimately deemed fit for service, with the only qualifications being that he required glasses and dental care.  Only such conditions as are recorded in examination reports at entrance into service are to be considered as noted; therefore, the Board finds that coronary and respiratory disabilities were not "noted" at service entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  The Veteran's coronary and respiratory systems are presumed to have been sound at service entry in August 1977.  Moreover, no injuries of any kind were recorded in his active service treatment records and he was discharged from such service in February 1978.  

During the Veteran's subsequent service in the National Guard, he underwent a periodic examination in December 1980.   On the medical history portion of this examination report, the Veteran reported coughing up blood.  The medical assessment, however, was of excessive smoking.  Notably, according to the report of medical examination, clinical evaluation of the Veteran's lungs, chest, and heart and vascular systems was normal.  His blood pressure was measured as 126/76.  He was deemed qualified for retention.  A February 1985 periodic examination had identical findings, with his blood pressure measured at 130/80.   

Another periodic (retention) medical examination report dated in February 1989 shows that the Veteran's lungs and chest, and his heart and vascular system were again deemed normal upon clinical examination.  It was noted that he was a cigarette and pipe smoker and that his cholesterol was elevated at 240mg/dl.  His blood pressure was measured three times, at 128/76, 130/70, and 120/78.  Again, he was deemed qualified for retention.  

A May 1992 echocardiogram conducted at Montgomery General Hospital was normal.

A December 1992 periodic report of examination again reflects he was a cigarette smoker; and that his lungs and chest, and his heart and vascular system were deemed normal.  His blood pressure was 135/80, 140/80, and 135/80, with his cholesterol elevated to 263mg/dl.  Again, he was qualified for retention.  

The Veteran is currently service-connected for pericarditis based on an injury sustained to his chest during ACDUTRA in 1989 with subsequent development of a pericarditis in 1992.  See November 2010 rating decision.  
    
A March 1994 thallium stress test was negative for myocardial ischemia.

According to a July 1995 letter, a private physician, Dr. D.R.L. noted that the Veteran's risk factors for coronary artery disease are significant, citing one pack a day smoking for past 18 years and family history of heart disease.  Cholesterol findings were uncertain.

Private treatment notes dated in 1996 from Dr. J.M.D. show a diagnosis of COPD.

In June 2013, a VA examiner reviewed the claims file, including the Veteran's medical history, and examined the Veteran. The examiner confirmed the current diagnosis as coronary artery disease and explained that the Veteran's risk factors for coronary artery disease are multifactorial, including age, sedentary life style, strong family history of heart disease, hyperlipidemia /hypercholesterolemia, a long history of smoking, and hypertension.  The examiner noted that the specific weight of each of these risk factors cannot be determined, but also noted that there is no evidence of coronary artery disease in service.  As to whether the coronary artery disease is causally connected to the service-connected pericarditis, to include due to the use of NSAIDS and corticosteroids, the examiner explained that the available medical literature does not support the argument that pericarditis is a cause of coronary artery disease or that it aggravates coronary artery disease. The examiner also noted that neither NSAIDS, nor corticosteroids cause or aggravate CAD. Further, the examiner stated a belief that blunt trauma does not cause coronary artery disease.  Rather, the examiner confirmed that the chest pain experienced by the Veteran was associated with his now service-connected pericarditis.  However the examiner inadequately answered the question of whether the current coronary artery disease is related to the reported high cholesterol in February 1989 and December 1992.  Further clarification was obtained.

A November 2013 VA examiner, a staff physician, opined, with supportive rationale, that coronary artery disease is not related to pericarditis (or the treatment for such) by causation or aggravation.  See also December 2013 VA addendum.

A December 2015 VA examiner determined that the Veteran's coronary artery disease is less likely as not relate to an injury or disease during service.  Th examiner noted risk factors for cad including obesity, age, gender, hyperlipidemia and sedentary lifestyle.

A February 2017 examiner stated his belief that cholesterol plays a vital role in the formation of plaque in coronary artery disease and thus determined that the Veteran's high cholesterol findings as shown during 1989 and 1992 active duty for training reports were the initial manifestations of his current coronary artery disease.

With regard to the COPD claim, the Veteran underwent VA respiratory examination in June 2013.  The examiner determined that the Veteran's COPD is more likely from his smoking.  Thereafter, the examiner went on to state that there is no diagnosis of COPD in his VA treatment records. Then the examiner noted the 2002 and 2008 diagnoses of COPD by private physicians.  Next, the examiner stated, "rather than COPD, he has no current respiratory condition." Essentially, the VA examiner reported at one point that the Veteran has COPD due to his smoking, and at another that he does not have COPD, before again stating that he has COPD, and then that he has no respiratory condition.  As this opinion was deficient in many respects, it was deemed inadequate by the Board.  Further clarification was requested.

The February 2017 examiner also determined that the Veteran's current COPD is at least as likely as not related to a "c/o of shortness of breath he had while he was with active service."   

Analysis

Service connection based upon initial inception of the Veteran's coronary artery disease and COPD during active service is not warranted as there is no evidence of these disabilities during active service and no evidence of a nexus between the currently these disabilities and active service.  

Presumptive service connection for arteriosclerotic heart disease is not warranted either, as this disease was not shown within one year of the Veteran's discharge from active service.  Moreover, the Board finds that and there is no showing of continuity of symptomatology after service.  Notably, the first indication of COPD is not shown in the record until it was diagnosed by a private physician in 1996.  Coronary artery disease is not shown in the record until 1999.  See Dr. J.M.D treatment notes; Charleston Area Medical Center records - August 1999 consultation report noting no prior history of CAD; September 1999 Stress test and left heart catheterization and angiogram reports reflecting a small amount of ischemia/ CAD.  The absence of any documented complaints or treatment for coronary artery disease or COPD for many years following the Veteran's active service is probative of the disorder not having been aggravated during service.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000).  

Service connection based on the Veteran's ACDUTRA periods in question is also not warranted.  The Board recognizes the February 2017 VA opinion that related the Veteran's elevated cholesterol, as shown on 1989 and 1992 ACDUTRA examination reports, to his later development of coronary artery disease; however, this opinion does not support a grant of service connection in this case.  As indicated, service connection based on a period of ACDUTRA requires that the veteran be disabled from an injury or disease incurred within such service.  The Veteran's notations of elevated cholesterol are merely laboratory findings and nothing more.  Although they many indicate the potential for further disability, the laboratory findings shown during ACDUTRA are not representative of an injury or disease.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (supplementary information preceding revisions to criteria for evaluating endocrine system indicating that hyperlipidemia, elevated triglycerides, and elevated cholesterol "are actually laboratory test results, and are not, in and of themselves, disabilities").  For these reasons, the Board assigns no probative weight to the February 2017 VA opinion regarding coronary artery disease.  

In addition, the Board acknowledges the February 2017 VA opinion linking the Veteran's current COPD to a "c/o of shortness of breath he had while he was with active service."   With the exception of his entrance examination report however, his service treatment records show no shortness of breath complaints.  Therefore, the February 2017 opinion is based on an inaccurate factual premise; it carries little to no probative weight and is inadequate to decide the claim.   Moreover, as decided above, the Veteran's respiratory system is presumed to have been sound upon entrance into active service as only a lay history of symptoms was noted, and not a respiratory disability.  Finally, in addition to his service treatment records showing no respiratory complaints during active service, they also fail to show that he incurred a respiratory injury or disease during a period of ACDUTRA, nor does the Veteran contend so. 

Moreover, to the extent the Veteran claims that his COPD is related to tobacco use during active service, the Board notes the Internal Revenue Service Restructuring and Reform Act of 1998 (IRS Reform Act) enacted in July 1998 as Public Law No. 105- 206, in pertinent part, prohibits service connection for death or disability on the basis that it resulted from an injury or disease attributable to the use of tobacco products by a veteran during active service.  38 U.S.C.A. § 1103.   As the instant claim for was filed after June 9, 1998, service connection for COPD as due to tobacco use during active service is precluded as a matter of law.

The Board also recognizes the Veteran's contention that COPD as well as his coronary artery disease are proximately caused by medications prescribed to treat his pericarditis, and the Board remanded for informed medical opinions.  Without exception, these medical opinions are contrary to the Veteran's assertion.   A medical opinion dated in May 2013 is probative and provides a clear explanation.  For instance, the examiner explained that steroids are often prescribed as treatment for COPD, to improve breathing, and would not cause or aggravate COPD.  Although this examination report contains some inconsistencies which were noted in one of the prior Board remands, the examiner's explanation that neither NSAIDS nor steroids cause or contribute to coronary artery disease or COPD is consistent with the remaining evidence in the record, and indeed, reflects generally-accepted medical principles.  

In deciding this claim, the Board considered the Veteran's statements that his currently diagnosed COPD and coronary artery disease are related to his military service or a service-connected disability.   However, the Board does not find the Veteran competent to provide evidence of an etiological nexus his coronary artery disease and/or COPD and service, nor is he competent to relate these disabilities to an already service-connected disability.   See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  The etiology of the Veteran's coronary artery disease and COPD involve complex medical etiological questions concerning the origin and progression of the cardiovascular and respiratory systems respectively, and both disabilities are diagnosed primarily on clinical findings and physiological testing.   Thus, while the Veteran is competent to relate cardiac and respiratory symptoms he experiences at any time, he is not competent to opine on whether there is a link between claimed disabilities and service or a service-connected disability because those medical opinions require specific medical knowledge and training that the Veteran has not been shown to possess.  In addition, the medical evidence appears to relate at least some of his shortness of breath to his already service-connected pericarditis.

As to the internet articles the Veteran submitted to support his assertions, the Board finds that their probative value is outweighed by the detailed opinions of the VA physicians.  In this regard, the articles submitted by the Veteran are general in nature and do not relate to the specific facts his claim.  Further, while these articles, taken together, highlight that high cholesterol is a risk factor for coronary artery disease and suggest that a cardiac risk is presented when taking steroids and NSAIDs, they do not establish a nexus between his current coronary artery disease and COPD and any qualifying period of service.  Therefore, the VA medical opinions, which are specific to the Veteran and his particular case, are most probative of his particular situation.  

Thus, after careful review of the evidence of record, the Board finds no legal theory to support the claims that the Veteran's coronary artery disease or COPD is related to a qualifying period of service or service-connected pericarditis, including its prescribed medications.  

The preponderance of the evidence is against the claims for service connection for coronary artery disease and COPD, and the appeal is denied.

ORDER

Service connection for coronary artery disease is denied.

Service connection for COPD is denied.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


